            Case 1:21-cv-10701-DJC Document 1 Filed 04/28/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                              )
LISA MAGA,                                    )
                                              )
               PLAINTIFF,                     )
                                              )
       v.                                            Docket No.
                                              )
                                              )
PIEDMONT AIRLINES, INC. and
                                              )
BARBARA DESMARAIS,
                                              )
               DEFENDANTS.                    )
                                              )

                                  NOTICE OF REMOVAL

       Defendants Piedmont Airlines, Inc. (“Piedmont”) and Barbara Desmarais (together,

“Defendants”), by and through their attorneys, file this Notice of Removal in accordance with

28 U.S.C. §§ 1331, 1441 and 1446 and remove this action from the Superior Court of the

Commonwealth of Massachusetts for the County of Suffolk, where the action is now pending, to

the United States District Court for the District of Massachusetts. As grounds for removal,

Defendants state as follows:

       1.      On February 25, 2021, Plaintiff Lisa Maga commenced a civil action against

Defendants in Suffolk County Superior Court entitled Lisa Maga v. Piedmont Airlines, Inc. and

Barbara Desmarais, Civil Action No. 2184CV00440 (the “State Court Action”).

       2.      Defendants accepted service of the Complaint on April 8, 2021.

       3.      This Notice of Removal is being filed within thirty (30) days after Defendants’

service of the Complaint and is timely filed under 28 U.S.C. § 1446(b).

       4.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331

because the allegations contained in Plaintiff’s Complaint refer to a federal cause of action

against Defendants under Title VII of the Civil Rights Act of 1964 §701 (42 U.S.C. §2000e, et
            Case 1:21-cv-10701-DJC Document 1 Filed 04/28/21 Page 2 of 4




seq.). See Complaint (“Compl.”) at Count I, ¶ 203. Maga asserts she is entitled to damages

because Defendants discriminated against her and terminated her employment in violation of the

Civil Rights Act of 1964. Thus, this is a civil action over which this Court has original federal

question jurisdiction under 28 U.S.C. § 1331, in that the action arises under the laws of the

United States.

       5.        Furthermore, the Court has supplemental jurisdiction over Plaintiff’s state law

claim for discrimination in violation of M.G.L. c. 151B and any additional potential state law

claims. 28 U.S.C. § 1367(a). Plaintiff’s federal claim and state law claim arise from the same

case or controversy because they both stem from Plaintiff’s allegations that Defendants

discriminated against her on the basis of race and skin color and terminated her employment in

violation of the Civil Rights Act of 1964. Therefore, this Court has supplemental jurisdiction

over Plaintiff’s state law claim. 28 U.S.C. § 1367(a).

       6.        All Defendants consent to this removal.

       7.        This Notice of Removal is being filed in the District of Massachusetts, the District

Court of the United States for the district and division within which the State Court Action is

pending. 28 U.S.C. §§ 1441(a) and 1446(a).

       8.        Attached hereto as Exhibit A is a true and correct copy of the Complaint and

Acceptance of Service, and constitutes all pleadings and orders received by Defendants in the

State Court Action to the present date. See 28 U.S.C. § 1446(a).

       9.        A true and complete copy of this Notice of Removal has been served this day on

the Clerk of the Suffolk Superior Court for filing in accordance with 28 U.S.C. § 1446(d). A

copy of the Notice of Filing of Notice of Removal is attached hereto as Exhibit B, the original of

which is being filed with the Suffolk County Superior Court Civil Clerk.



                                                  2
          Case 1:21-cv-10701-DJC Document 1 Filed 04/28/21 Page 3 of 4




       10.     This Notice of Removal and a Notice of Filing of Notice of Removal have also

been served this day via e-mail and first-class mail upon Plaintiff.

       WHEREFORE, Defendants respectfully request that the State Court Action be removed

and hereinafter proceed in the United States District Court for the District of Massachusetts.


                                              Respectfully submitted,

                                              PIEDMONT AIRLINES, INC. and BARBARA
                                              DESMARAIS

                                              By their attorneys

                                              /s/ Francis J. Bingham
                                              Asha A. Santos (BBO No. 670861)
                                              Francis J. Bingham (BBO No. 682502)
                                              LITTLER MENDELSON, P.C.
                                              One International Place, Suite 2700
                                              Boston, MA 02110
                                              Phone 617.378.6000
                                              Fax 617.737.0052
                                              asantos@littler.com
                                              fbingham@littler.com
Dated: April 28, 2021




                                                 3
             Case 1:21-cv-10701-DJC Document 1 Filed 04/28/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I, Francis J. Bingham, hereby certify that, on this 28th day of April, 2021, the foregoing
Notice of Removal was filed electronically through the ECF system, is available for viewing and
downloading from the ECF system, and will be sent electronically to counsel of record as
registered participants identified on the Notice of Electronic Filing, via first class mail to all non-
registered participants identified on the Notice of Electronic Filing and via first-class mail and e-
mail upon plaintiff’s counsel of record:

         Ryan A. Ciporkin
         LAWSON & WEITZEN, LLP
         88 Black Falcon Avenue, Suite 345
         Boston, MA 02210-1736
         rciporkin@lawson-weitzen.com

                                                      /s/ Francis J. Bingham
                                                      Francis J. Bingham



4828-8618-4421.1 061054.1088




                                                  4
